            Case 3:14-cr-00175-WHA Document 1344 Filed 03/17/21 Page 1 of 4




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18                                SAN FRANCISCO DIVISION

19
     UNITED STATES OF AMERICA,                    Case No. 14-CR-00175-WHA
20
                                  Plaintiff,      PG&E’S FURTHER RESPONSE TO
21                                                ORDER TO SHOW CAUSE WHY
                                                  FURTHER CONDITION OF
22          v.                                    PROBATION SHOULD NOT BE
23                                                IMPOSED
     PACIFIC GAS AND ELECTRIC COMPANY,
24                                                Judge: Hon. William Alsup
                                  Defendant.
25

26

27

28

            PG&E’S FURTHER RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                    Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1344 Filed 03/17/21 Page 2 of 4




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) respectfully submits this

 2   further response to the Court’s February 18, 2021 order to show cause as to why Probation

 3   Condition 1 should not be amended. (Dkt. 1308.)

 4                  In PG&E’s March 4, 2021 response to the order to show cause, PG&E explained

 5   that it had no objection to the Court’s proposed amendment to Probation Condition 1 (which

 6   states that “the Court accepts CAL FIRE’s interpretation of Section 4293 as set forth in its

 7   February 6 submission (Dkt. No. 1012)” (Dkt. 1040 at 1)), on the “understanding that the Court

 8   is proposing to amend Probation Condition 1 to require PG&E to comply with CAL FIRE’s

 9   interpretation of California Public Resources Code section 4293 as set forth in CAL FIRE’s

10   February 6, 2019 submission to the Court”. (Dkt. 1330 at 2.) PG&E’s response explained that

11   we “understand CAL FIRE’s February 6 submission to mean that not all trees subject to

12   section 4293 that lean towards the line constitute hazard trees that need to be abated”. (Id.)

13   PG&E’s understanding was confirmed by CAL FIRE and the CPUC in their March 11, 2021

14   letter to the Court, in which they stated that “CAL FIRE’s prior submission does not conclude

15   that every tree or portion of a tree that is leaning toward a line and tall enough to contact the line

16   must be removed”. (Dkt. 1335 at 5.) PG&E thus has no objection to the Court requiring PG&E

17   to comply with CAL FIRE’s interpretation of section 4293, as set forth in CAL FIRE’s

18   February 6, 2019 and March 11, 2021 submissions. (Dkts. 1012, 1335.)

19                  PG&E’s March 4, 2021 response also proposed a “bright-line approach” to

20   remediating Gray Pines and Tanoaks in particular areas that lean significantly towards PG&E’s

21   distribution lines. (Dkt. 1330 at 2-3.) That proposal was made specifically “as long as

22   CAL FIRE and the CPUC do not object”. (Id. at 2.) The United States stated that it had no

23   specific objection to PG&E’s proposal “if [PG&E] can execute this proposal consistent with

24   California law and regulations”. (Dkt. 1334 at 3.)

25                  Subsequently, both CAL FIRE and the CPUC wrote to the Court to “request that

26   the court reject PG&E’s request that the court order a change to PG&E’s vegetation management

27   practices”. (Dkt. 1335 at 6.) CAL FIRE and the CPUC stated their view that vegetation

28
                                                 2
            PG&E’S FURTHER RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                    Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1344 Filed 03/17/21 Page 3 of 4




 1   management proposals should be considered as part of the review process for PG&E’s Wildfire

 2   Mitigation Plan.

 3                  PG&E would like to proceed with consideration of the Gray Pine and Tanoak

 4   proposal, but recognizes CAL FIRE and the CPUC’s point that there are complex considerations

 5   involved that require the input of the state regulatory process.1 PG&E thus commits to the Court

 6   to present to the CPUC for evaluation a proposal to abate Gray Pines tall enough to fall into a

 7   distribution line in an HFTD that lean more than 20 degrees towards the line in the Bay Area,

 8   Central Valley, North Valley and Sierra regions and abate Tanoaks tall enough to fall into a

 9   distribution line in an HFTD that lean more than 20 degrees towards the line in the Bay Area,

10   Central Coast and North Coast regions. Given that PG&E has already submitted its Wildfire

11   Mitigation Plan for 2021, PG&E will consult with the CPUC on an appropriate expedited

12   procedural vehicle to submit the proposal for the CPUC’s evaluation.

13                  Separately, PG&E notes that it is continuing to move forward on operationalizing

14   changes to its PSPS program as discussed in the context of the Court’s Proposed Conditions 11

15   and 12. Those changes, which will significantly increase the customer impacts of PSPS events,

16   are subject to ongoing refinement and engagement with regulators. But PG&E currently

17   anticipates that the changes to its PSPS program as described for the Court in the context of

18   Proposed Conditions 11 and 12 will reduce wildfire risk and, if the fire conditions that prevailed

19   in the run-up to the Zogg Fire were to occur in 2021, would lead to the de-energization of the

20   Girvan Circuit in the area of interest. (See Dkt. 1310.)

21

22

23

24

25

26       1
           The Ninth Circuit has explained that “where a state has in place a comprehensive
     procedure for resolution of the condition probation imposes, it makes good sense to defer to that
27
     established procedure.” United States v. Lakatos, 241 F.3d 690, 695 (9th Cir. 2001) (citation
28   omitted). (See also, e.g., Dkt. 1195 at 3-6; Dkt. 1187-1 at 12-17; Dkt. 976 at 13-50.)
                                                  3
             PG&E’S FURTHER RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                     Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1344 Filed 03/17/21 Page 4 of 4




 1   Dated: March 17, 2021                     Respectfully Submitted,

 2                                             JENNER & BLOCK LLP
 3

 4                                          By:    /s/ Reid J. Schar
                                                  Reid J. Schar (pro hac vice)
 5
                                               CRAVATH, SWAINE & MOORE LLP
 6

 7
                                            By:    /s/ Kevin J. Orsini
 8                                                Kevin J. Orsini (pro hac vice)

 9                                             CLARENCE DYER & COHEN LLP
10

11                                          By:    /s/ Kate Dyer
                                                  Kate Dyer (Bar No. 171891)
12

13                                          Attorneys for Defendant PACIFIC
                                            GAS AND ELECTRIC COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               4
          PG&E’S FURTHER RESPONSE WHY FURTHER CONDITION SHOULD NOT BE IMPOSED
                                  Case No. 14-CR-00175-WHA
